11 So.3d 1159 (2009)
LOUISIANA WORKERS' COMPENSATION CORPORATION
v.
Brady M. CROUCH, et al.
Nos. CA 08-1457.
Court of Appeal of Louisiana, Third Circuit.
May 6, 2009.
Arthel Joan Scheuermann, Mark Michael Gonzalez, Scheuermann & Jones Law Office, New Orleans, LA, for Plaintiff/Appellant, Keitric Perrot.
Kevin Paul Tauzin, Lafayette, LA, for Plaintiff/Appellee, Roland Brothers.
Patricia Jackson Delpit, Louisiana Workers' Compensation Corporation, Baton Rouge, LA, for Plaintiff/Intervenor/Appellee, Louisiana Workers' Compensation Corporation.
Kevin Scott Frederick, Lafayette, LA, for Defendants/Appellees, Direct General Insurance Company of Louisiana Brady M. Crouch.
*1160 Court composed of ULYSSES GENE THIBODEAUX, Chief Judge, BILLY HOWARD EZELL, and JAMES T. GENOVESE, Judges.
EZELL, Judge.
For the reasons assigned in the consolidated cases of Roland Brothers v. Direct General Insurance Company of Louisiana, et al, 08-1455, (La.App. 3 Cir. 5/6/09), ___ So.2d ___, the judgment of the trial court is affirmed as amended. Costs of these proceedings are assessed to Brady Crouch and Direct General Insurance Company of Louisiana.
AFFIRMED AS AMENDED.